Exhibit 10.16
(ACTIVANT LOGO) [d70368d7036800.gif]



September 9, 2008
Mr. Kevin Roach
N95 W7775 Cranes Crossing
Cedarburg, WI 53012
     Re: Employment Agreement
Dear Kevin:
On behalf of Activant Solutions Inc. (the “Company” or “Activant”), I am pleased
to extend this offer of employment to you for the position of Executive Vice
President & General Manager, Wholesale Distribution Group. Your employment will
be contingent upon the satisfaction of the conditions set out in the third to
last paragraph of this agreement. The terms and conditions of this offer and
your employment are as follows:
Position/Location: Executive Vice President and General Manager, Wholesale
Distribution Group, reporting directly to Pervez Qureshi. The start date for
your employment with Activant will be September 29, 2008. You will work out of
the Company’s Yardley, Pennsylvania office, and you will be expected to work at
that facility at least 41/2 days a week (other than when traveling on business)
until your relocation to Yardley is complete, which must be no later than
6 months after your start date. From that time on, you will be expected to work
at the Yardley facility on a full time basis.
Salary: Your bi-weekly base salary will be $15,384.61 ($400,000 annual rate),
which will be paid to you in accordance with the Company’s regular payroll
process and subject to applicable tax and withholding. You will be eligible for
an annual merit review. This is an exempt position.
Signing Bonus: You will be eligible for a signing bonus of $281,000, less any
amounts paid to you by your current employer under your current RSU and bonus
plans. Activant will pay this signing bonus in two equal installments. The first
installment will be paid within 30 days after your start of employment and the
second installment will be paid within 90 days after your start of employment.
There are no payback requirements regarding the signing bonus.
Executive Education: In the event that you successfully complete 24 months’
employment with the Company, the Company will pay up to $60,000 for you to
attend an executive education program at Harvard University.
Incentive Bonus: You will be eligible to participate in the Activant Incentive
Bonus Plan (the “Bonus Plan”), commencing the first full quarter after your
start date. Your annual target incentive bonus under the Bonus Plan will be
$200,000. A payout of 60% of your target incentive bonus is guaranteed during
your first year of participation in the Bonus Plan (provided you remain employed
by the Company during that period), with the understanding that this guaranteed
bonus will be paid on a quarterly basis during your first year of employment.
(WEBADDRES) [d70368d7036801.gif]



 



--------------------------------------------------------------------------------



 



     
Kevin Roach
  September 9, 2008
Page 2
   

Stock Options: Effective for vesting purposes, as of your date of hire, you will
be granted 450,000 stock options under Activant’s 2006 Stock Incentive Plan (the
“Option Plan”), subject to the approval of the Company’s Board of Directors. The
exercise price for these options will be the fair market value at the grant
date, and your options will vest over a period of five years (so long as you
remain employed by the Company), with the initial vesting occurring on your
first anniversary date. Your option grants will be conditioned upon your
execution of the Company’s form of stock option agreement and other required
documentation, which agreements/documentation and the Option Plan will set forth
the terms and conditions of your options.
Relocation: Activant will pay your reasonable, documented, out-of-pocket
expenses for the closing costs actually incurred in selling your home in
Cedarsburg, WI and the purchase of a home in Yardley, PA, as well as your
reasonable, documented, out-of-pocket expenses for the shipment of your
household goods to Yardley, PA. As part of your relocation, Activant will
reimburse you for the costs of up to two house hunting trips, with the
understanding that all such costs must be reasonable, documented, and approved
in advance. Activant will also pay for temporary housing for you near the
Company location in Yardley, PA for up to six months from your start date. If
your home in Cedarsburg does not sell within six months after your start date,
the Company will discuss the possible extension of the time period for payment
by the Company for your temporary housing in Yardley. Lastly, Activant will
“gross-up” any taxable relocation expenses so that you remain “tax-neutral” with
respect to the payment of those expenses. In no case will the amount of the
relocation expenses paid or reimbursed by Activant pursuant to this paragraph
(including any gross-up payments and excluding any cost for shipment of
household goods paid directly by the Company) exceed $200,000. All relocation
costs are subject to my prior approval.
If you resign from your employment with Activant within twenty-four months after
you complete your relocation to Yardley, you agree to reimburse Activant in full
for all amounts paid to you or on your behalf pursuant to the previous
paragraph. Such payment will be made by you immediately upon your resignation.
This relocation benefit is valid for the six month period after your start date,
with the understanding that you will complete your relocation to Yardley by that
time. If you do not complete your relocation by that time, Activant will not be
obligated to pay or reimburse your relocation expenses.
Executive Severance: Activant has a severance plan in place for senior
executives, and you will be eligible to participate in that plan. We will
provide you a copy of that Executive Severance Plan.
Benefits: As a full-time employee, you will be eligible to participate in the
Company’s comprehensive group medical, dental, vision, disability, deferred
compensation and life insurance programs. Health coverage becomes effective the
first day of your employment. Activant has several additional benefit programs
such as a 401(k) plan, Educational Assistance Program and a Flexible Spending
Program. Your vacation accrual will equal 20 days (160 hours) per year. Activant
reserves the right to modify or terminate any of its employee benefit plans at
any time as allowed by law.
Employment At Will: In consideration of employment, you agree to conform to the
policies of the Company. You acknowledge that employment at Activant is
“at-will”, and therefore is not for a specific term and can be terminated for
any reason, with or without cause, at any time with or without notice at the
option of Activant or the employee. Failure to comply with Company policies,
codes of conduct, or other rules/guidelines will necessitate disciplinary
action, which may include termination of employment.

 



--------------------------------------------------------------------------------



 



     
Kevin Roach
  September 9, 2008
Page 3
   

To accept this offer of employment, please sign, date, and return your signed
copy of this agreement to Skip Paterson. This offer is contingent upon your
completion and your execution of our standard agreements regarding Employee
Confidentiality, Non-disclosure, Intellectual Property, Non-solicitation, and
Noncompetition. These forms will be sent to you separately following your
acceptance of this offer. In addition, please be advised that you must provide
satisfactory proof of your identity and eligibility to work in the United
States, and complete the required I-9 Form, within the first three (3) days of
your employment with Activant or your employment may be terminated. As a
condition of your employment, you agree that at all times during your employment
you shall comply with all Activant policies and workplace rules, including any
codes of conduct and any policies against unlawful harassment and
discrimination.
This offer supersedes all prior negotiations, representations, and agreements
concerning your employment with Activant, which are no longer valid or
effective. This offer is valid until September 12, 2009. If you accept this
offer, the terms and conditions set out in this agreement shall be the terms of
your employment. For your convenience, a summary of this offer of employment may
be found in the attached document. The terms and conditions of this agreement
may not be modified or amended except with my written consent.
Activant has begun a very exciting time in its corporate life. We believe we can
provide you with a challenging and rewarding career and look forward to your
joining the Activant staff and both participating in and contributing to the
success of the Company. We hope to have you as part of the Activant Team, and we
await your acceptance of this offer.
Sincerely,
Activant Solutions Inc.
/s/ Pervez Qureshi
Pervez Qureshi
President and CEO
I accept employment with Activant Solutions Inc. on the terms and conditions set
forth in this agreement, and will commence work upon passing the conditions set
forth above.

         
/s/ Kevin Roach
 
      September 10, 2008 
Kevin Roach
      Date
 
       
Attachment
       

 



--------------------------------------------------------------------------------



 



Attachment
Activant Solutions Inc.
Attachment to Employment Offer
Kevin Roach
Executive Vice President and General Manager
Wholesale Distribution Group

              Compensation Component   Offer   Comment
Base Salary
  $400,000     Eligible for next Company merit increase
(targeted for 10/2009)
 
           
Short-term Incentive (Activant
Incentive Bonus Plan)
  Target $200,000   Guarantee first year bonus at 60% payout. Payable quarterly
beginning with first full quarter worked.
 
           
Long-Term Incentive (2006 Stock
Incentive Plan)
  450,000 stock options   Strike price based on FMV determined by Board as of
Board approval date. Vest 1/5 vest after one year, and then the remaining option
shares vest on a quarterly basis over the remaining four years. Option shares
expire after ten years.
 
           
Relocation
  Up to $200,000   Includes gross-up, closing costs for home sale and home
purchase, moving of goods, temp living, and two house hunting trips. Must be
reasonable and pre-approved and subject to pay back agreement if executive
resigns within the first two years after relocation.
 
           
Signing Bonus
  Up to $281,000   Payable in two equal payments and less any amounts paid by
current employer under current RSU and bonus programs:
 
          First payment in 30 days after start date and second payment in
90 days after start date.
 
           
Executive Education
  Up to $60,000
(inclusive of program fees)   After 24 months of employment the Company will
sponsor and pay for Harvard Program
 
           
Executive Physical & Vacation
  4 Weeks Vacation and company paid Executive Physical   Eligibility at start
date.
 
           
Benefit Programs
  Medical, Dental, Vision, Life, Disability, Deferred Compensation and 401(k)
Plans    

      Confidential   page 1

 



--------------------------------------------------------------------------------



 



Attachment

          Compensation Component   Offer   Comment
Severance (Executive Severance Plan)
  Severance of 9 months for Qualified Terminations   Includes base + incentive
target. Requires execution of Activant release documentation.
 
       
Contingencies
  Standard agreements Regarding Employee Confidentiality, Non- Disclosure,
Intellectual Property and Non-Solicitation, Eligibility to Work in the U.S.
(completion of Form I-9)    

      Confidential   page 2

 